Citation Nr: 0406531	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  95-21 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to October 31, 1990, 
for the award of service connection for a recurrent major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from July 1979 to January 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which established service connection for major depression 
with psychotic features and a recurrent dysthymic disorder; 
assigned a 30 percent evaluation for that disability; and 
effectuated the award as of October 31, 1990.  In May 1998, 
the veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  In July 1998, the 
Board remanded the veteran's claims to the RO for additional 
action.  

In March 2003, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
November 2003, the RO recharacterized the veteran's 
service-connected psychiatric disability as a recurrent major 
depressive disorder evaluated as 70 percent disabling.  In 
November 2003, the veteran expressly withdrew his appeal in 
writing for an initial evaluation in excess of 30 percent for 
his service-connected psychiatric disorder.  The veteran has 
been represented throughout this appeal by Louis A. de 
Mier-Le Blanc, Attorney.  

The veteran has submitted a claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  

In reviewing the claims file, the Board observes that the St. 
Petersburg, Florida, Regional Office denied the veteran's 
original claim for service connection for an acquired 
psychiatric disorder in May 1988.  In June 1988, the veteran 
was informed in writing of the adverse decision and his 
appellate rights.  In July 1988, the veteran submitted a 
notice of disagreement with the May 1988 rating decision.  In 
August 1988, the St. Petersburg, Florida, Regional Office 
issued a statement of the case to the veteran and his 
accredited representative.  In August 1989, the veteran 
submitted a request for a six-month extension in which to 
perfect his appeal from the May 1988 rating decision to the 
St. Petersburg, Florida, Regional Office.  At the March 2003 
hearing before a VA hearing officer, the veteran's attorney 
noted that he was unable to find the VA's response, if any, 
to the veteran's August 1989 extension request.  

The Board notes that the record is devoid of any 
documentation reflecting that the St. Petersburg, Florida, 
Regional Office either rendered a determination on the 
veteran's August 1989 extension request or, if such a 
determination was made, informed the veteran in writing of 
its decision.  The RO did not discuss the veteran's August 
1989 extension request during the long pendency of the 
instant appeal.  In light of these omissions by the St. 
Petersburg, Florida, Regional Office and the RO and given the 
Court's holding in Bernard v. Brown, 4 Vet. App. 384 (1993), 
the veteran's August 1989 extension request must be addressed 
by the RO prior to resolution of the instant appeal.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claim.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO must then adjudicate the 
veteran's August 1989 request for a 
sixty-day extension in which to perfect a 
substantive appeal from the June 1988 
rating decision denying service 
connection for an acquired psychiatric 
disorder.  The veteran should be informed 
in writing of the RO's determination.  If 
the decision is adverse to the veteran, 
he should be informed of his appellate 
rights under the provisions of 38 C.F.R. 
§ 20.303 (2003).  

3.  The RO should then readjudicate the 
veteran's entitlement to an effective 
date prior to October 31, 1990, for the 
award of service connection for a 
recurrent major depressive disorder.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be issued a SSOC which addresses 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


